Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered June 11, 1984, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewed in a light most favorable to the People (see, People v Shapiro, 117 AD2d 688, lv denied 67 NY2d 950; People v Bauer, 113 AD2d 543, 548, lv denied 67 NY2d 648, and 67 NY2d 880), the evidence was legally sufficient to establish that the defendant stole property from the person of the complainant (Penal Law § 155.30 [5]). Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (CPL 470.15 [5]). Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.